Citation Nr: 0015023	
Decision Date: 06/07/00    Archive Date: 06/15/00

DOCKET NO.  95-35 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served in the Philippine Army from January 1942 
to June 1946, including recognized guerilla service from 
January 1944 to January 1946.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from decisions by the Department of Veterans 
Affairs (VA) Regional Office (the RO), which determined that 
new and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for the cause of 
the veteran's death.  In a January 1997 decision, the Board 
determined that new and material evidence had not been 
submitted to reopen this claim.  The appellant subsequently 
filed a timely appeal to the United Sates Court of Appeals 
for Veterans Claims (the Court).

In March 1999, the Court issued an order vacating and 
remanding the appellant's case to the Board.  The order 
states that the Board's January 1997 decision denied 
reopening of the appellant's claim under the then-applicable 
standard set forth in Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991), which had subsequently been invalidated by a 
decision by the United States Court of Appeals for the 
Federal Circuit, Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

Under the standard set forth in Colvin, evidence was 
considered new and material when it was "reasonably likely 
to change the outcome" of the prior decision.  In Hodge, the 
Federal Circuit determined that the Colvin standard was more 
stringent than the standard set forth in 38 C.F.R. 
§ 3.156(a).  Under that regulation, new and material evidence 
is evidence that has not been previously submitted, which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which, by itself or in connection with the 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  Thus, the Court remanded this case in order for the 
Board to apply the standard set forth in 38 C.F.R. § 3.156(a) 
and Hodge.

The appellant was unrepresented at the time of the Board's 
January 1997 decision.  Thereafter, the appellant obtained 
representation by a private attorney in her appeal before the 
Court.  In September 1999, following the Court's remand, the 
appellant's attorney submitted a signed statement indicating 
that she would not be representing the appellant before VA.  
VA subsequently sent a letter to the appellant informing her 
of the contents of her attorney's September 1999 letter to 
the Board.  In October 1999, the appellant properly executed 
a VA Form 21-22, Appointment of Veteran's Service 
Organization as Claimant's Representative, appointing the 
American Legion as her accredited representative in this 
case.  Thus, the American Legion is the appellant's 
accredited representative at this juncture.  38 C.F.R. 
§§ 20.604, 20.607, 20.608 (1999).  The American Legion 
submitted a written brief presentation to the Board on the 
appellant's behalf in march 2000.


FINDINGS OF FACT

1.  The appellant's claim of entitlement to service 
connection for the cause of the veteran's death was 
originally denied by the RO in a November 1990 rating 
decision.  She did not appeal that decision.

2.  Evidence submitted since the November 1990 rating 
decision is cumulative and redundant, and does not bear 
directly and substantially upon the specific matter under 
consideration; thus, it is not so significant that it must be 
considered in order to fairly decide the merits of the claim.



CONCLUSION OF LAW

Evidence submitted since the November 1990 rating decision 
wherein the RO denied the appellant's claim of entitlement to 
service connection for the cause of the veteran's death is 
not new and material.  The claim for service connection is 
not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991);  
38 C.F.R. §§ 3.104, 3.156, 20.1103 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is ultimately seeking entitlement to service 
connection for the cause of the veteran's death.  As noted in 
the Introduction, and as will be discussed in greater detail 
below, the issue on appeal is whether she has submitted new 
and material evidence which is sufficient to reopen her 
claim, which was denied in an unappealed November 1990 Ro 
decision.

In the interest of clarity, the Board will review the law, VA 
regulations and other authority which may be relevant to this 
claim; briefly describe the factual background of this case; 
and then proceed to analyze the claim and render a decision.

Relevant Law and Regulations

Service connection: cause of death

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to it.  A service-
connected disability is one which was incurred in or 
aggravated by active service, one which may be presumed to 
have been incurred during such service, or one which was 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

Service connection for certain chronic conditions, including 
organic diseases of the nervous system, may be established 
where the condition was not diagnosed during service, but was 
manifested to a compensable degree within one year of the 
veteran's discharge from service.  Service connection may be 
granted for multiple sclerosis if it began during service or 
became manifest to a compensable degree within seven years 
thereafter.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  A diagnosis of 
multiple sclerosis within the 7-year presumptive period is 
not necessarily required if the evidence establishes that 
multiple sclerosis was incurred in service.  38 C.F.R. § 
303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  The 
service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it causally shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).  The debilitating 
effects of a service-connected disability must have made the 
veteran materially less capable of resisting the fatal 
disease or must have had a material influence in accelerating 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

Finality-new and material evidence

In general, RO decisions which are unappealed become final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing 
regulations provide that an appeal consists of a timely filed 
notice of disagreement (NOD) in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (1998).  

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  
Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the Court.  Elkins v. West, 12 Vet. App. 209 (1999).  
Under the Elkins test, the Board must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) (1998) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991).  Third, if the claim is well grounded, the Board 
may then proceed to evaluate the merits of the claim but only 
after ensuring the VA's duty to assist under 
38 U.S.C.A. § 5107(b) (West 1991) has been fulfilled.  
Winters v. West, , 12 Vet. App. 203 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual Background

Previously submitted evidence

Medical treatment records from the V. Luna General Hospital 
indicate that the veteran was hospitalized from April 1947 to 
December 1947 for treatment of multiple sclerosis, pterygium, 
presbyopia, and amebiasis.  During a separation examination 
conducted in September 1947, an examiner noted that the 
veteran had exhibited tense muscles, intention tremors, 
nystagmus, and exaggerated reflexes.  The veteran was 
diagnosed with multiple sclerosis.

Philippine Army service records show that the veteran was 
discharged from service in July 1948 based upon physical 
disability resulting from multiple sclerosis.

A private medical statement dated in May 1949 indicates that 
the veteran was hospitalized at the Tayug Emergency Hospital 
for treatment of multiple sclerosis and amebic dysentery 
infection of long standing.  Similar statements were later 
submitted from this same physician regarding similar 
hospitalizations at the Tayug Emergency Hospital throughout 
the next several years, including one such hospitalization 
for multiple sclerosis in November 1951. 

During a private physical examination conducted in November 
1952, the veteran reported experiencing fatigue, blackouts, 
headaches, tremors in his extremities, joint pain, chest 
pain, and coughing.  The examining physician noted diagnoses 
of multiple sclerosis, hemiplegia, hypertension, pulmonary 
tuberculosis, bronchiectasis, and amebic dysentery.

In February 1953, the veteran underwent a VA neuropsychiatric 
examination.  He reported that in March 1945, he had fallen 
into a deep precipice, which had rendered him unconscious.  
He reported that he was hospitalized for a back injury as a 
result.  The veteran further reported that since 1946, he had 
experienced stiffness, weakness, and numbness in his lower 
extremities, as well as difficulty walking, dizziness, 
headaches, and fatigability.  The VA examiner diagnosed the 
veteran with moderate multiple sclerosis, without psychosis 
and mentally competent.

In a February 1953 rating decision, the RO granted service 
connection for multiple sclerosis and assigned a 60 percent 
disability rating.  The following month, the RO assigned a 
total rating based on unemployability due to his service-
connected multiple sclerosis.

In December 1953, a neighbor of the veteran informed the RO 
that it was his belief that the veteran was not physically 
incapable of employment and that he was receiving 
compensation in excess of his disability.  A VA field 
examination was then conducted in which several of the 
veteran's friends and neighbors were interviewed.  When 
interviewed, several of these individuals testified that they 
had observed the veteran working as a barber out of his home 
and engaging in manual labor on his farm.  During his own 
interview, the veteran indicated that he had not worked as a 
barber since 1949 and that while he did engage in some minor 
work on his farm, he had not plowed a field since 1949.

In a VA neurological examination conducted in August 1955, a 
VA examiner found that the veteran was exaggerating his 
multiple sclerosis symptomatology in order to avoid receiving 
a reduction in his disability benefits.  Mental status 
examination reportedly showed no evidence of psychotic 
manifestations.  The veteran was diagnosed with multiple 
sclerosis, in partial remission.

In a September 1955 rating decision, the RO reduced the 
veteran's disability rating from 100 percent to 10 percent.  
Thereafter, the veteran filed several claims of entitlement 
to an increased rating for his service-connected multiple 
sclerosis.  In support of these claims, he submitted 
additional private treatment records reflecting numerous 
diagnoses of multiple sclerosis.  One such record, dated in 
December 1955, reflected a diagnosis of an enlarged heart.

In August 1956, the veteran was admitted to a VA hospital 
with complaints of dizziness, tremors, chest pains, and 
numbness in the lower extremities.  In an October 1956 
discharge summary, the VA physician noted that x-rays had 
revealed a prominent aortic knob, but no enlargement of any 
chambers of the heart.  An electrocardiogram study (EKG) 
showed normal sinus rhythm, horizontal heart, and a tracing 
suggestive of myocardial damage.  The VA physician concluded 
that he was unable to determine the exact nature of the 
veteran's illness as most of his current findings were based 
upon subjective complaints and there was considerable 
psychogenic overlay.  The VA physician concluded it was 
possible that all of the veteran's complaints might be due to 
conversion reaction.  The VA physician noted working 
diagnoses of multiple sclerosis, generalized chronic 
neuropathy, and conversion reaction.

The veteran's claims folder was subsequently transferred to 
the Chief Medical Officer for an opinion as to the 
correctness of the diagnosis of multiple sclerosis.  In an 
August 1957 opinion, the Chief Medical Officer determined 
that "the correct diagnosis in this case is conversion 
reaction.  I certify that the prior diagnosis on which 
service connection was predicated was not correct."  Based 
upon this opinion, the RO severed service connection for 
multiple sclerosis in a December 1957 rating decision.  The 
RO also determined that service connection was not warranted 
for conversion reaction on the basis this disability was not 
shown in service.

In an October 1958 decision, the Board denied the veteran's 
claim of entitlement to restoration of service connection for 
multiple sclerosis.  The Board determined that the evidence 
"clearly and unmistakably establishes that multiple 
sclerosis was not incurred in or aggravated by service and 
did not exist to a compensable degree within the regulatory 
period."

Thereafter, the veteran made several attempts to reopen his 
claim of entitlement to service connection for multiple 
sclerosis.  In support of these attempts, he submitted 
numerous private medical records and physician's statements 
showing various diagnoses, including multiple sclerosis, 
Parkinson's disease, general debility, conversion reaction, 
cardiomegaly, polyneuritis, and rheumatoid arthritis.  In an 
April 1974 decision, the Board determined that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for multiple sclerosis.

Following the Board's April 1974 decision, the veteran 
continued to submit private treatment records in an attempt 
to reopen his claim.  These treatment records reflected 
further diagnoses of multiple sclerosis, as well as other 
diagnoses of conversion hysteria, neuritis, pterygium, 
amebiasis, asthma, bronchitis, hypertension, schizophrenia, 
arteriosclerosis, dysentery, avitaminosis, and hypertensive 
cardiovascular disease.  In a March 1989 letter, a private 
physician diagnosed the veteran with multiple sclerosis.  The 
physician indicated that the veteran's multiple sclerosis 
could be traced to his military service, during which he 
experienced impaired vision, dystharthria, bladder 
dysfunction, and lower extremity weakness.  The physician 
found that these symptoms were related to the veteran's 
multiple sclerosis.

In a September 1989 letter, a private physician reported that 
he was treating the veteran for multiple sclerosis, cardiac 
distress, pterygium, headaches, rheumatism, avitaminosis, 
anxiety, insomnia, wasting weakness, and general debility.  
The physician indicated that he had treated the veteran for 
these same disabilities in 1957.

In a series of rating decisions issued in 1988, 1989 and 
1990, the RO denied entitlement to service connection for the 
various disabilities noted above.  In particular, the RO 
denied service connection for hypertensive cardiovascular 
disease, conversion reaction, rheumatism, and presbyopia.  In 
a March 1990 rating decision, the RO also determined that new 
and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for multiple 
sclerosis.  The veteran subsequently initiated a timely 
appeal regarding this decision.  However, in a July 1990 
letter, the appellant notified the RO that the veteran had 
died.

In another statement submitted in July 1990, the appellant 
raised a claim of entitlement to service connection for the 
cause of the veteran's death.  She essentially contended that 
the veteran's death was related to his military service.  In 
support of her claim, she submitted a copy of the veteran's 
Certificate of Death, which indicated that he had died on 
June [redacted] 1990, at the age of 83.  The cause of the veteran's 
death was noted to be cardiorespiratory arrest, "urinia", 
and congestive heart failure.  Other significant conditions 
contributing to death included multiple sclerosis.

At the time of the veteran's death, service connection was 
not in effect for any disability.

The November 1990 rating decision

In a November 1990 rating decision, the RO denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  The RO noted that the 
cause of the veteran's death was noted on his death 
certificate as cardiorespiratory arrest due to urinia, 
congestive heart failure, and multiple sclerosis.  The RO 
determined that the veteran's death was not due to a service-
connected disease or injury.

Newly submitted evidence

In January 1993, the appellant filed to reopen her claim of 
entitlement to service connection for the cause of the 
veteran's death.  In various statements, she contended that 
the veteran had multiple sclerosis either in service or 
within the presumptive period following service, and that 
this disability contributed to his death.  She also 
contended, alternatively, that the veteran had developed 
conversion reaction in service, and that this disability had 
eventually caused his death.

In support of her attempt to reopen, she submitted various 
documents, including a marriage certificate; a copy of the 
veteran's Certificate of Death; a November 1991 certification 
of the Assistant Local Civil Registrar verifying the causes 
of death listed on the Certificate of Death; Philippine Army 
service records, including those showing that the veteran was 
discharged in 1948 based upon physical disability resulting 
from multiple sclerosis; and a July 1958 application for 
Philippine pension benefits.

The appellant also submitted copies of medical records from 
V. Luna General hospital dated between April 1947 and 
December 1947; a November 1951 medical certificate from Tayug 
Emergency Hospital showing a diagnosis of multiple sclerosis; 
and numerous written statements in which she reiterated her 
previous assertions regarding the cause of the veteran's 
death.

In a March 1994 letter, the RO informed the appellant that 
new and material evidence had not been submitted to reopen 
her claim of entitlement to service connection for the cause 
of the veteran's death.  The RO advised the appellant that 
the evidence she submitted was merely duplicative, repetitive 
and cumulative of previously submitted evidence.  The RO 
further advised the appellant that in order to reopen her 
claim, she must submit evidence which has not been previously 
submitted which bears directly and substantially on the 
specific matter under consideration, is neither cumulative 
nor redundant, and is significant enough by itself or in 
connection with evidence previously assembled, to fairly 
decide the merits of the claim.  

The veteran subsequently filed a timely NOD regarding this 
decision.  She subsequently submitted several additional 
statements in which she reiterated her previous contentions 
regarding her claim.  She also requested that an opinion from 
an independent medical expert be obtained by VA.

In its January 1997 decision, the Board determined that new 
and material evidence had not been submitted to reopen this 
claim.  The appellant subsequently filed a timely appeal to 
the Court.  In an Appellant's Brief submitted in August 1998, 
the appellant's attorney contended that service connection 
for the cause of the veteran's death was warranted based upon 
the numerous diagnoses of multiple sclerosis made in the 
years following the veteran's discharge from service.  The 
attorney also contended that a letter submitted by the 
appellant in September 1991 requesting VA's assistance in 
obtaining records from the service department constituted a 
timely NOD with respect to the RO's November 1990 rating 
decision.

In a Reply Brief of Appellant submitted in November 1998, the 
appellant's attorney reiterated her contention that the 
appellant's September 1991 letter constituted a timely NOD 
with respect to the November 1990 rating decision.  The 
attorney further contended that a remand of this case was 
appropriate because the Board had denied reopening of the 
appellant's claim under the then-applicable Colvin standard, 
which had recently been invalidated by the United States 
Court of Appeals for the Federal Circuit in Hodge, 155 F.3d 
at 1363.

In March 1999, the Court issued an order vacating and 
remanding the appellant's case to the Board.  As noted above, 
the order states that the Board had denied reopening of the 
appellant's claim under the then-applicable standard set 
forth in Colvin, 1 Vet. App. at 174, which had subsequently 
been invalidated by a decision by the United States Court of 
Appeals for the Federal Circuit in Hodge, 155 F.3d at 1363.  
Thus, the Court remanded this case in order for the Board to 
apply the standard set forth in 38 C.F.R. § 3.156(a) and 
Hodge. 

In its order, the Court also addressed the appellant's 
contention that her September 1991 letter requesting 
assistance from VA constituted a timely NOD with respect to 
the November 1990 rating decision.   The Court, however, 
determined that the appellant's September 1991 letter did not 
express an intent to appeal the RO's rating decision.  The 
Court therefore found that this letter could not be 
reasonably construed as a NOD regarding the November 1990 
rating decision.  The Court further found that because the 
November 1990 rating decision was not appealed within the 
applicable one-year time period, it had become final.

Analysis

Preliminary matter

The Board initially wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991), to the effect that a remand by the 
Court is not "merely for the purposes of rewriting the 
opinion so that it will superficially comply with the 
"reasons or bases" requirement of 38 U.S.C. § 7104(d)(1).  
A remand is meant to entail a critical examination of the 
justification for the decision."  The Board's analysis has 
been undertaken with that obligation in mind.  

The Board notes in passing that the Court's March 1999 order 
noted no specific defects in the Board's January 1997 
decision.  The only basis for remand stated was the Board's 
application of the later-invalidated Colvin standard.

Finality

The appellant has asserted that a letter she submitted to the 
RO in September 1991 constituted a timely NOD regarding the 
RO's November 1990 rating decision.  Thus, the appellant 
contends that her claim should be reviewed on a de novo 
basis, rather than first looking to whether she has submitted 
new and material evidence sufficient to reopen her claim.  

However, as discussed above, the Court determined in its 
order that the appellant's September 1991 letter did not 
express an intent to appeal the RO's rating decision, but 
rather merely requested VA's assistance in obtaining records 
from the service department.  The Court therefore found that 
this letter could not be reasonably construed as a NOD 
regarding the November 1990 rating decision.  The Court 
determined that because the November 1990 rating decision was 
not appealed within the applicable one-year time period, it 
had become final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 
20.200, 20.201, 20.202, 20.302, 20.1103.  Thus, the Court 
found that in order for the claim to be reopened, new and 
material evidence must be submitted.  38 U.S.C.A. § 5018; 
38 C.F.R. § 3.156.  The order of the Court is the law of the 
case.  See Chisem v. Gober, 10 Vet. App. 526 (1997).

New and material evidence

The appellant and her representative contend that there is 
competent medical evidence of record demonstrating that the 
veteran developed multiple sclerosis to a compensable degree 
either in service or within the presumptive period following 
service, and that this disability substantially contributed 
to his death.  In the alternative, the appellant contends 
that the veteran developed conversion reaction in service and 
that this disability substantially contributed to his death.

After reviewing the record, the Board is of the opinion that 
the appellant has not submitted new and material evidence 
sufficient to reopen her claim of entitlement to service 
connection for the cause of the veteran's death.  In the 
November 1990 rating decision, the RO determined that the 
veteran's death was not caused by a service-connected disease 
or injury.  At the time of that decision, the evidence of 
record included the veteran's Certificate of Death, which 
listed the cause of death cardiorespiratory arrest due to 
urinia, congestive heart failure, and multiple sclerosis; 
medical records from V. Luna General hospital dated between 
April 1947 and December 1947; Philippine Army service records 
showing that the veteran was discharged in 1948 based upon 
physical disability resulting from multiple sclerosis; 
medical certificates from Tayug Emergency Hospital showing 
numerous hospitalizations for multiple sclerosis between 1949 
and 1952; numerous private treatment records throughout the 
next several decades reflecting diagnoses of multiple 
sclerosis, conversion reaction, and various other 
disabilities; and written statements from the appellant in 
which she expressed her assertions regarding the cause of the 
veteran's death.

Since filing to reopen her claim in 1993, the appellant has 
submitted identical copies of previously submitted documents, 
including the veteran's Certificate of Death; a July 1958 
application for Philippine pension benefits; the medical 
records from V. Luna General Hospital dated between April 
1947 and December 1947; the veteran's Philippine Army service 
records; and a November 1951 medical certificates from Tayug 
Emergency Hospital showing treatment for multiple sclerosis.  
However, because each of these documents was already of 
record prior to the RO's November 1990 rating decision, the 
Board finds them to be merely cumulative of previously 
submitted evidence, and thus, not so significant that they 
must be considered in order to fairly decide the merits of 
the claim.

The only new evidence submitted by the appellant that was not 
already of record at the time of the RO's November 1990 
rating decision is the Marriage Certificate, the November 
1991 certification from the Assistant Local Civil Registrar 
verifying the causes of death listed on the Certificate of 
Death, and her own written statements asserting that the 
veteran's death was due to either multiple sclerosis or 
conversion reaction, both of which were allegedly incurred in 
service.  

With respect to her Marriage Certificate, the Board notes 
that the RO did not challenge the appellant's status as the 
veteran's spouse in the November 1990 rating decision.  In 
fact, it appears that her status as the veteran's spouse was 
presumed at the time of the November 1990 rating decision and 
that it has continued to be so presumed throughout her 
current attempt to reopen her claim.  Thus, because her 
status as the veteran's spouse has never been a matter under 
contention, the Board finds that the appellant's Marriage 
Certificate is evidence that does not bear directly and 
substantially upon the specific matter under consideration, 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim.  

With respect to the November 1991 certification from the 
Assistant Local Civil Registrar, the Board notes that the 
veteran's Certificate of Death, containing the same 
information, was already of record at the time of the 
November 1990 rating decision.  Because the Assistant Local 
Civil Registrar appears to have merely certified the evidence 
that was contained in the veteran's Certificate of Death, 
which was already of record in this case, the Board finds 
that this evidence is also both cumulative and redundant of 
previously submitted evidence, and thus, not so significant 
that it must be considered in order to fairly decide the 
merits of the claim. 

Since filing to reopen her claim, the appellant has also 
submitted her own statements in which she asserted her belief 
that the veteran's death was related to either multiple 
sclerosis or conversion reaction, both which he allegedly 
incurred in service.  However, there is no evidence that the 
appellant possesses the requisite medical training are 
expertise necessary to render her competent to offer evidence 
on matters such as medical diagnosis or medical causation.  
In Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted 
that lay persons are not competent to offer medical opinions 
and that such evidence does not provide a basis on which to 
reopen a claim for service connection.  In Routen v. Brown, 
10 Vet. App. 183, 186, (1997), the Court specifically stated: 
"[l]ay assertions of medical causation . . . cannot suffice 
to reopen a claim under 38 U.S.C. 5108."  

The Board notes that both the appellant's current accredited 
representative and her former attorney have essentially 
contended that the evidence of record in November 1990 
clearly demonstrated that the veteran's multiple sclerosis 
had its onset either in service or within one year after 
service, and that this disease substantially contributed to 
his death.  However, as discussed above, before the Board can 
evaluate the merits of a previously denied claim, the Board 
must first determine whether a claimant has submitted "new 
and material" evidence with respect to that claim.  See 
Elkins, 12 Vet. App. at 218-19.  Only after finding that new 
and material evidence has been presented can the Board 
proceed to determine whether the claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Then, only after finding 
that the reopened claim is well grounded, can the Board 
proceed to evaluate the merits of the claim.  In this case, 
neither the appellant's accredited representative nor her 
former attorney have pointed to any evidence that they 
considered to be "new and material" evidence sufficient to 
reopen the appellant's claim.  Furthermore, neither of these 
parties has pointed to any evidence whatsoever which has been 
submitted recently submitted by the appellant that was not 
already on record prior to the RO's November 1990 rating 
decision.

In essence, the Board believes that the evidence submitted by 
the appellant in her attempt to reopen her claim is virtually 
identical to evidence submitted prior to the November 1990 
rating decision in which the RO determined that the veteran's 
death was not due to a service-connected disability.  Thus, 
the Board finds that the evidence submitted by the appellant 
does not bears directly and substantially upon the specific 
matter under consideration, is merely cumulative of 
previously submitted evidence, and is not so significant that 
it must be addressed in order to fairly decide the merits of 
the claim.  Accordingly, the Board finds that new and 
material evidence has not been submitted, and thus, the claim 
remains denied.

Additional Matters

Duty to assist

The appellant has requested that VA obtain an opinion from an 
independent medical expert regarding her claim.  The 
appellant apparently contends that VA is required to obtain 
such an opinion when requested, in accordance with VA's duty 
to assist under 38 U.S.C.A. § 5107.  

However, under the Elkins test, VA must first determine 
whether the appellant has submitted new and material evidence 
under 38 C.F.R. § 3.156 to reopen the claim; and if so, VA 
then must determine whether the claim is well grounded based 
on a review of all the evidence of record.  Only after the 
claim has been found to be well grounded, must VA ensure that 
the duty to assist has been fulfilled pursuant to 38 U.S.C.A. 
§ 5107.  Winters, 12 Vet. App. at 206-207; Elkins, 12 Vet. 
App. at 218-219. 

As new and material evidence has not been submitted to reopen 
the appellant's claim, the first element set forth in Elkins 
has not been met.  Accordingly, VA does not have a duty to 
assist the appellant in the development of her claim.  Butler 
v. Brown, 9 Vet. App. 171 (1996).

The Board also notes that VA is not obligated to furnish 
evidence on demand.  The duty to assist as interpreted by the 
Court is circumscribed and appears to apply to evidence which 
may exist and which has not been obtained.  See Counts v. 
Brown, 6 Vet. App. 473, 478-9 (1994).  By way of contrast, 
the appellant in this case wishes VA to provide evidence 
which admittedly does not now exist.  As the Court has 
stated: "The VA's . . . . 'duty to assist' is not a license 
for a 'fishing expedition' to determine if there might be 
some unspecified information which could possibly support a 
claim."  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).

Bernard v. Brown

Finally, the Board has considered the applicability of 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In Bernard, the 
Court held that before the Board addresses in a decision a 
question that has not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument, an opportunity to 
submit such evidence or argument, and an opportunity to 
address the question at a hearing, and whether the claimant 
has been prejudiced by any denials of those opportunities.  

In adjudicating this claim, it appears that the RO applied 
the provisions of 38 C.F.R. § 3.156, which Hodge says must be 
applied, rather than the standard enunciated by the Court in 
Colvin.  See the March 1994 letter to the veteran and the 
November 1994 statement of the case.  Because the appellant's 
claim has already been adjudicated by the RO under the 
correct standard, the Board believes that the concerns set 
forth in Bernard are not applicable in this case.  
Furthermore, because the appellant was given the specific 
provisions of 38 C.F.R. § 3.156 on several occasions, the 
Board concludes that there is no prejudice to the appellant 
by the Board adjudicating her claim in accordance with the 
Court's ruling in Hodge.  Thus, a remand of this case merely 
so that the RO could apply the correct Hodge standard, which 
it has apparently already done, would serve no useful 
purpose. 


ORDER

New and material evidence not having been submitted, the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 
   In its March 1991 order, the Court referred to the appellant's letter requesting assistance from VA as being 
received in July 1991 rather in September 1991.  However, the Board has been unable to locate any such 
letter from the appellant either dated or received in July 1991.  Because the appellant's September 1991 
appears virtually identical in content to the "July 1991 letter" referred to by the Court, the Board believes that 
the Court was in fact referring the appellant's September 1991 letter, and that these letters are one and the 
same document.
  The Board notes that because the causes of death are identically listed in the June 1990 Certificate of Death 
and the November 1991 certification of the Assistant Local Civil Registrar, there is "no conflicting evidence 
in the file which would serve to create doubt as to the correctness" of either record.  See 38 C.F.R. 
§ 3.302(b)(4) (1999).

